COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


ROBERT KELLY BLUM

v.         Record No. 0363-96-3           MEMORANDUM OPINION *
                                              PER CURIAM
VIRGINIA EMPLOYMENT COMMISSION               JULY 23, 1996
AND
CITY OF BEDFORD


             FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                     William W. Sweeney, Judge
           (Grady W. Donaldson, Jr.; Schenkel &
           Donaldson, on brief), for appellant.

           (James S. Gilmore, III, Attorney General;
           Patricia H. Quillen, Assistant Attorney
           General; Lisa J. Rowley, Assistant Attorney
           General, on brief), for appellee Virginia
           Employment Commission.

           (Clinton S. Morse; Todd A. Leeson; Flippin,
           Densmore, Morse, Rutherford & Jessee, on
           brief), for appellee City of Bedford.



     The Virginia Employment Commission (VEC) denied unemployment

benefits to Robert Kelly Blum (Blum) because it found that he was

discharged for work-related misconduct.    Code § 60.2-618(2).    The

circuit court affirmed the VEC's decision.    On appeal to this

Court, Blum contends that the trial court erred (1) as a matter

of law in ruling that he was discharged for misconduct connected

with his work and (2) in finding there was sufficient evidence of

work-related misconduct.   Upon reviewing the record and briefs of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     Under Code § 60.2-625(A), "the findings of the [VEC] as to

the facts, if supported by evidence and in the absence of fraud,

shall be conclusive, and the jurisdiction of the court shall be

confined to questions of law."   See Shifflett v. Virginia

Employment Comm'n, 14 Va. App. 96, 97, 414 S.E.2d 865, 865

(1992).   "The VEC's findings may be rejected only if, in

considering the record as a whole, a reasonable mind would
necessarily come to a different conclusion."   Craft v. Virginia

Employment Comm'n, 8 Va. App. 607, 609, 383 S.E.2d 271, 273

(1989).   "Whether an employee's behavior constitutes misconduct,

however, is a mixed question of law and fact reviewable by this

court on appeal."   Israel v. Virginia Employment Comm'n, 7 Va.

App. 169, 172, 372 S.E.2d 207, 209 (1988).

     The facts, as found by the VEC, established that Blum was

employed by the City of Bedford as a water treatment plant

operator.   Under the city's drug-free workplace policy, the use

of illegal drugs off city property by city employees "which

affects an employee's ability to perform his or her duties, or

which generates publicity or circumstances which adversely affect

the City of Bedford or its employees, shall result in discipline,

including possible suspension or termination." 1   Blum regularly
     1
      In order to be eligible for federal grants, the city was
required to provide a drug-free workplace by adopting and



                                 2
used marijuana and was arrested for possession of marijuana with

the intent to distribute following a sale he made to another city

employee.   Blum told his supervisor of his arrest and was

subsequently discharged.   The city stated its reasons for

removing Blum:
          The City of Bedford is committed to offering
          for its employees and maintaining a drug-free
          workplace. Your continued employment under
          these circumstances not only would raise
          questions about your ability to perform your
          duties when you are a regular user of
          marijuana, but it also is inconsistent with
          the City's desire to maintain a drug-free
          workplace and undoubtedly would generate
          adverse publicity for the City.


                  Misconduct Connected with Work

     "The purpose of the Unemployment Compensation Act is 'to

provide temporary financial assistance to [employees] who become

unemployed through no fault of their own.'"   Virginia Employment

Comm'n v. Gantt, 7 Va. App. 631, 634, 376 S.E.2d 808, 810,

(citation omitted), aff'd en banc, 9 Va. App. 225, 385 S.E.2d 247

(1989).   Under Code § 60.2-618(2), an employee who has been

discharged for work-related misconduct is disqualified for

unemployment benefits.
          [A]n employee is guilty of "misconduct
          connected with his work" when he deliberately
          violates a company rule reasonably designed
          to protect the legitimate business interests
          of his employer, or when his acts or
          omissions are of such a nature or so
          recurrent as to manifest a willful disregard
          of those interests and the duties and

enforcing policies prohibiting employee drug abuse.   See 41
U.S.C. § 702.




                                 3
            obligations he owes his employer.


Branch v. Virginia Employment Comm'n, 219 Va. 609, 611, 249
S.E.2d 180, 182 (1978).   "The rule violation prong . . . allows

an employer to establish a prima facie case of misconduct simply

by showing a deliberate act which contravenes a rule reasonably

designed to protect business interests."     Gantt, 7 Va. App. at

634-35, 376 S.E.2d at 811.   "When an employer adopts a rule, that

rule defines the specific behavior considered to harm or to

further the employer's interests.     By definition, a violation of

that rule disregards those interests."     Id. at 634, 376 S.E.2d at

811.

       Blum admitted that he regularly smoked marijuana and that he

sold marijuana to support his habit.     Cf. Virginia Employment

Comm'n v. Sutphin, 8 Va. App. 325, 380 S.E.2d 667 (1989); Blake

v. Hercules, Inc., 4 Va. App. 270, 356 S.E.2d 453 (1987).

However, Blum argues that the VEC erred in finding he had

committed work-related misconduct because there was no evidence

that those actions affected his work, caused adverse publicity

for the city, or created adverse circumstances for the city or

its employees.   We disagree.   It is true that the VEC found that

Blum's actions had not generated publicity at the time of his

removal.   However, Blum's regular marijuana use while employed by

the city and his sale of marijuana to another city employee were

circumstances adversely affecting the city, as articulated by the

city in its removal notice. The VEC noted that
          the fact that he was a regular user of the


                                  4
            substance meant that the city could no longer
            trust him to work alone in a job requiring
            him to maintain the purity of the city water
            system, because if any accident occurred, and
            if it could be shown that the city was aware
            of his drug use but did nothing about it,
            then liability for damages might be
            established.


Therefore, we agree with the conclusion of the VEC that Blum's

actions were a deliberate violation of the city's drug-free

workplace policy and constituted misconduct in connection with

his work.

                     Sufficiency of the Evidence

     Blum asserts that there was no evidence showing that the

city employee who purchased marijuana from Blum was adversely

affected by the off-duty sale of marijuana.   The VEC found that

the city, as well as its employee, was affected by Blum's drug

activities.   We cannot say the record as a whole necessarily

leads us to a different conclusion.

     Accordingly, the decision of the circuit court upholding the

agency's determination is summarily affirmed.
                                                            Affirmed.




                                  5